Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152158                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152158
                                                                    COA: 326192
                                                                    Wayne CC: 10-011466-FC
  KEVIN MICHAEL-DORMAN BELTOWSKI,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 22, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
           s0718
                                                                               Clerk